DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 contains the limitation “formed at the interface between the film of anode material and the aluminum foil.” This is indefinite since independent claim 46 requires a protective film deposited between the metal foil and anode material and therefore no interface exists between said anode material and said aluminum foil. In efforts to further prosecution the limitation will be interpreted as not requiring a precise location of alloy formation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-47, 49 and 51-57, 60, 63-64  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy as applied to claims 46-48, 51, 60-61 and 63-64.
Regarding Claims 46-47, 49 and 51-57, 60, 63-64  
	Gariepy teaches an anode comprising a metal foil such as aluminum foil, a film of anode material and at least one protective film (Gariepy, abstract, paragraph [0067], [0071], and [0124]). Gariepy teaches that the anode material is deposited on the metal foil and that the protective film is deposited on the anode material (Id., paragraph [0070], claim 25). Gariepy teaches that the metal foil may be within the claimed range such as 10 micrometers or 20 micrometers (Id., paragraph [0120]). Gariepy teaches that the protective film comprises at least one electronically conductive agent and a binder such as starch (Id., paragraph [0089]). Gariepy teaches a lithium battery comprising said anode (Id.). Gariepy teaches that multiple layers may be applied to the aluminum foil which would necessarily result a claimed second protective film and subsequent deposited layers (Id.,
Gariepy teaches a lithium anode material and aluminum foil (Id.). The limitation of “when the anode undergoes a cycle a lithium-aluminum alloy is formed at the interface,” this limitation is an intended use limitation. A recitation of the intended use of the claimed 
Regarding Claims 52-57
	Regarding the thickness of the anode material and protective film, Gariepy does not appear to teach a thickness of the anode material or a thickness within the claimed range of a protective film. However, it would have been obvious to one of ordinary skill to adjust, vary and optimize the range, such as within the claimed range, motivated by the desire to form a conventional lithium battery based on the totality of the teachings of Gariepy. Furthermore, as set forth above multiple layers may be deposited onto the metal foil layer, allowing for various thicknesses of components. 
Claims 58-59, 61 and 62  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy as applied to claims 46-47, 49 and 51-57, 60, 63-64  , in view of US Pub No. 2013/0189583 to Lee.
Regarding Claims 58-59, 61 and 62
	The limitations of the claims have been set forth above. Gariepy teaches that the anode material is a mixture comprising an active material, at least one electronically conductive agent and a polymeric binder (Id., paragraphs [0067], [0124]). Gariepy teaches that the active material and at least one electronically conductive agent are in the form of particles in the binder (slurry) and the anode material comprises 96% active material, 1% of electronically active conductive agent and 2% binder (Id., paragraph [0124]).
.
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. Applicant argues that a person having ordinary skill in the art would not be motivated from the disclosure of Gariepy to incorporate a first protective layer between the anode material and the metal foil, let alone a second protective layer on top of the anode material. Examiner respectfully disagrees. Gariepy teaches that the protective film composition is added to the surface of the anode material, this is done by various methods such as solution coating, mixing the anode material in a slurry with the protective film forming materials and then drying , ion deposit method and CVD or PVD (Gariepy, paragraphs [0067]-[0069]). The coated anode material is then deposited on the metal foil (Id., paragraph [0096], [0124]-[0126]). The resulting structure would necessarily comprise a metal foil/protective film/anode material layer/ protective film structure. Furthermore, Gariepy teaches that this process may be repeated wherein multiple coatings are applied to the metal foil (Id., paragraph [0104]).The .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786